U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI53202 January 28, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC 20549 RE:MAINGATE TRUST (the “Trust”) Securities Act Registration No: 333-170422 MainGate MLP Fund (S000031058) Dear Sir or Madam: Pursuant to Rule 485(a)(1) of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended (the “1940 Act”), and the regulations thereunder, transmitted herewith on behalf of the Trust and its series, MainGate MLP Fund, is Post-Effective Amendment No. 6 to the Trust’s Registration Statement on Form N-1A (“PEA No. 6”) (Amendment No. 7 to the Registration Statement pursuant to the 1940 Act) to become effective on March 30, 2014. This PEA No. 6 is being filed in order to add Class C shares to the Fund’s share classes. If you have any questions regarding the enclosed, please do not hesitate to contact me at (414) 765-6620. Very truly yours, /s/ Alia M. Vasquez Alia M. Vasquez, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
